Citation Nr: 0729967	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder disability with degenerative joint 
disease.

4.  Entitlement to an initial rating in excess of 20 percent 
for status post prostate cancer.

5.  Entitlement to an initial compensable rating for 
impotence.

6.  Entitlement to an initial rating in excess of 10 percent 
for discectomy at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to September 
2001.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for hearing 
loss and a left knee disability.  The December 2001 rating 
decision also granted service connection for a left shoulder 
disability evaluated as noncompensable, discectomy at L4-L5 
evaluated as 10 percent disabling, status post prostate 
cancer evaluated as 10 percent disabling, and impotence 
evaluated as noncompensable.  All of the above service-
connected disability evaluations were effective as of October 
1, 2001, the day after the veteran's discharge from active 
duty service.

An April 2004 Decision Review Officer (DRO) decision 
increased the evaluation of the service-connected left 
shoulder disability to 10 percent disabling and the status 
post prostate cancer to 20 percent disabling, both effective 
October 1, 2001.

The veteran testified before a DRO at a December 2003 hearing 
at the RO.  The veteran also testified before the undersigned 
at an April 2007 Travel Board hearing at the RO.  Transcripts 
of each hearing have been associated with the claims file.

Additionally, the Board notes that statements made by the 
veteran reflect his assertion that entitlement to service 
connection is warranted for tinnitus, flat feet, and a 
disability of the rectum secondary to his service-connected 
status post prostate cancer.  See December 2003 RO hearing 
and April 2007 Travel Board hearing transcripts.  As the RO 
has not yet adjudicated these issues, they are not properly 
before the Board and these matters are referred to the RO for 
appropriate action.

The issue of entitlement to an initial rating in excess of 10 
percent for discectomy at L4-5 is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current bilateral hearing 
loss disability for VA purposes.

2.  The competent clinical evidence fails to demonstrate a 
current left knee disability. 

3.  The veteran's left shoulder disability is manifested by 
pain and productive of flexion and abduction to 170 degrees, 
with X-ray evidence of degenerative joint disease of the 
acromioclavicular joint.

4.  The veteran's prostate disability, status post radical 
prostatectomy, is primarily manifested by frequency of 
urination every couple of hours during the day and of 2-3 
times per night.

5.  The veteran's impotence is currently manifested by loss 
of erectile power without any evidence of penis deformity.




CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2007).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a left shoulder disability with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5201, 5202 (2007).

4.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for status post prostate cancer have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115, 
Diagnostic Codes 7527, 7528 (2007).

5.  The criteria for entitlement to an initial compensable 
evaluation for impotency have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.115b, Diagnostic Code 7522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.
Regarding the veteran's service connection claims, VA 
satisfied its duty to notify as to the claims by means of a 
January 2002 letter from the AOJ to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Additionally, a March 2006 letter 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the April 2004 Statement 
of the Case (SOC) included such notice.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession and has not been prejudiced. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although VCAA notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a supplemental SOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Regarding the veteran's claims for increased evaluations, the 
Board notes that the veteran is appealing the initial rating 
assignments as to his left shoulder, status post prostate 
cancer, and impotence disabilities.  In this regard, because 
the December 2001 rating decision granted the veteran's 
claims of entitlement to service connection, such claims are 
now substantiated.  His filing of a notice of disagreement as 
to the December 2001 determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeals as to the initial rating 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The SOC set forth the relevant diagnostic codes (DC) for 
rating the left shoulder, impotence, and status post prostate 
cancer disabilities at issue (38 C.F.R. § 4.71a, DC 5201; 
38 C.F.R. § 4.115b, DCs 7522, 7528), and included a 
description of the rating formulas for the possible schedular 
ratings under these DCs.  The appellant was thus informed of 
what was needed to achieve the next-higher schedular rating 
above the initial evaluations that the RO had assigned.  
Additionally, the March 2006 letter advised the veteran of 
information and evidence needed to establish the degree of 
disability.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disabilities at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
a local RO and Travel Board hearings.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  Indeed, a response from the 
veteran, dated in April 2006, noted that he had no other 
information or evidence to give VA to substantiate his 
appeal.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The Board 
notes that VA medical opinions have been obtained and 
sufficient competent medical evidence is of record to make a 
decision on these claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that the May 2003 VA examination (QTC) report 
regarding the veteran's left knee did not specifically note 
that the veteran's claims folder was reviewed.  However, the 
Board notes that the reported medical history considered by 
the VA examiner was consistent with that contained in the 
claims folder.  Hence, consideration of the current 
disability status was made in view of the veteran's medical 
history, as required by 38 C.F.R. §§ 4.1 and 4.2 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence 
relevant to the appeal.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

I.  Service connection claims

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

A.  Bilateral hearing loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The veteran claims that he was 
routinely subjected to loud noises while on active duty, to 
include loud noises from tanks, rifles, and generators.

The record reflects that the veteran underwent multiple 
audiometric tests during service.  The Board observes that 
several audiograms, dated during the veteran's active duty 
service, showed hearing loss as defined by Hensley v. Brown, 
5 Vet. App. 155  (1993) (defining the threshold for normal 
hearing as from 0 to 20 decibels, and higher threshold levels 
indicate some degree of  hearing loss).  Importantly, the 
Board notes that upon audiological examination in April 2001 
(a few months before his separation from active duty in 
September 2001), he had normal hearing bilaterally for VA 
compensation purposes.  See 38 C.F.R. § 3.385; Hensley, 5 
Vet. App. at 157.

As noted above, the first element of a service connection 
claim is medical evidence of a current disability.  In this 
case, the Board does not find a current disability for VA 
compensation purposes.  The veteran underwent VA examination 
in December 2002.  The examiner did not specifically note 
that the veteran's claims file was reviewed, but it is noted 
that the reported medical history considered by the VA 
examiner was consistent with that contained in the claims 
folder as the examiner noted noise exposure to tanks, rifles, 
and generators.  Hence, consideration of the current 
disability status was made in view of the veteran's medical 
history, as required by 38 C.F.R. §§ 4.1 and 4.2 (2007).  The 
reported audiometric findings and speech recognition scores 
from the 2002 examination did not reveal a bilateral hearing 
loss disability for VA purposes.  38 C.F.R. § 3.385.  The VA 
audiologist noted that the veteran had a slight noise notch 
at 2000, 3000, and 4000 Hertz and noted that the veteran's 
hearing loss and tinnitus (noted as mild during the 
examination) were related to his military noise exposure.  
Nonetheless, the Board notes that a clinical demonstration of 
a current chronic disability is requisite for service 
connection and there can be no valid claim for service 
connection in the absence of proof of a present disability.  
See Brammer v. Derwinski, 3 Vet.  App. 223, 225 (1992).  As 
there is no proof of a current hearing loss disability for VA 
compensation purposes in either ear, the Board finds that 
service connection is not warranted.  

The veteran has expressed a belief, including in his January 
2002 notice of disagreement, that he has bilateral hearing 
loss that is causally related to active service, and that 
such hearing loss should be service-connected.  However, the 
Board must comply with applicable law and regulations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the competent evidence of record fails to establish 
the presence of a current bilateral hearing loss disability 
for VA compensation purposes.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Left knee

The veteran asserts that service connection is warranted for 
a left knee disability.  The veteran claims that he has a 
protrusion of his knee bone.  He also states that the left 
knee "pops" regularly.

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the post-
service medical evidence does not demonstrate a left knee 
disability.  The Board notes a report of a VA examination 
(QTC) by M.O.A., M.D., dated in December 2002.  Physical 
examination of the veteran's left knee revealed normal 
findings.  He had full extension and flexion of the knee.  
Drawer's and McMurray's tests were normal and there was no 
evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination.  An X-ray of the left knee was negative.  The 
examiner noted in reference to the veteran's left knee that 
"there is no pathology to render a diagnosis."  The 
examiner also commented that there were no findings regarding 
the left knee except for minimal pain on range of motion.  In 
this regard, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the Court, which 
interpreted the requirement of current disability.  In 
Brammer, the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (noting 
that service connection may not be granted unless a current 
disability exists); Chelte v. Brown, 10 Vet. App. 268 (1997) 
(stating that a "current disability" means a disability shown 
by competent medical evidence to exist); compare Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges the veteran's statements that he has a 
current left knee disability that is causally related to 
active service.  However, the Board notes that the veteran 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent clinical evidence fails to 
establish a current left knee disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



II.  Increased rating claims

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

A.  Left shoulder

The veteran is claiming entitlement to an increased initial 
evaluation for his service-connected left shoulder disability 
with degenerative joint disease.  The veteran's left shoulder 
disability is currently rated as 10 percent disabling under 
DC 5201, based on a slight decrease in range of motion with 
painful motion of the arm, and DC 5010, based on X-rays 
showing degenerative joint disease of the left shoulder.  

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010 (2007).  Under 38 C.F.R. § 4.71a, DC 5003 
(2007), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  This DC section instructs 
the rater to evaluate the disability on the basis of 
limitation of motion for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
10 percent rating is warranted when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  
For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2007).  

DCs 5200 through 5203 pertain to disabilities of the shoulder 
and arm.  DC 5200 is not applicable in the present case 
because there is no medical evidence that the veteran has 
ankylosis of the left shoulder joint.  Likewise, DC 5203 is 
not applicable because there is no medical evidence that the 
veteran has had dislocation or nonunion with loose movement 
of the clavicle or scapula.  The only applicable DCs, 
therefore, are 5201 and 5202.  It is noted that DCs 5201 and 
5202 distinguish between the major (dominant) extremity and 
the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 
(2007).  The record shows that the veteran is right handed.  
Therefore, the criteria referencing the minor extremity are 
for consideration here.

Under DC 5201, a 20 percent disability evaluation is assigned 
for a non-dominant extremity when limitation of motion of arm 
is at shoulder level.  A 20 percent evaluation is also 
warranted for limitation of motion of a minor arm to midway 
between side and shoulder level.  A maximum 30 percent 
evaluation for the minor arm is warranted when range of 
motion is limited to 25 degrees or less from the side.  38 
C.F.R. § 4.71a, DC 5201.  Standard motion of the shoulder is 
from 0 to 180 degrees of flexion, 0 to 180 degrees of 
abduction, and internal and external rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2007).

Initially, the Board notes that the record does not 
demonstrate x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations to warrant a 20 percent 
evaluation under DC 5003.  Indeed, X-rays of the left 
shoulder, as noted in the report of the May 2003 examination, 
revealed degenerative changes in the left AC 
(acromioclavicular) joint "with slightly irregular under-
surface which may aggravate rotator cuff symptoms."  It was 
further noted that the left shoulder had adequate 
mineralization without acute displaced fracture or deformity.  
The Board will next analyze whether an increased initial 
evaluation is warranted based on range of motion and DeLuca 
factors.

After considering the evidence, the Board finds that the 
veteran is not entitled to a rating higher than 10 percent 
for his left shoulder disability under DC 5201-5010.  Upon VA 
examination (QTC) in May 2003, the examiner noted symptoms of 
left shoulder pain and discomfort.  These symptoms were noted 
as being intermittent with flare-ups lasting 2 to 4 days.  
The range of motion of the left shoulder was 170 degrees of 
flexion with pain at 170 degrees, abduction of 170 degrees 
with pain at 170 degrees, external rotation of 80 degrees 
with pain at 80 degrees, and internal rotation to 80 degrees 
with pain at 80 degrees.  The examiner stated that range of 
motion of the left shoulder was limited by pain, but range of 
motion was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  No ankylosis of the shoulders 
was noted.  The diagnosis was degenerative joint disease of 
the left AC joint for the established left shoulder 
impingement.

In reaching its conclusion, the Board has appropriately 
considered additional functional loss due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  
In this regard, the Board acknowledges the veteran's 
testimony regarding left shoulder pain and stiffness.  (See 
Transcript "T." at 8.)  The veteran testified that he takes 
medication (Motrin) for his left shoulder pain.  (T. at 9.)  
The Board notes the examiner stated that the veteran would 
have difficulty raising objects frequently above his left 
shoulder and carrying heavy objects mainly with his left arm.  
The Board does acknowledge such pain, which the 2003 examiner 
identified as limiting his left shoulder's range of motion.  
Here, however, the Board finds that the veteran's 10 percent 
evaluation already accounts for such pain and limitation of 
motion.  Additionally, the May 2003 VA examination report 
shows that the veteran was not further limited by 
fatigability, weakness, incoordination, or lack of endurance.  

The Board has also considered other potentially applicable 
DCs.  Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent 
evaluation for a disability of the minor shoulder and arm 
contemplates impairment of humerus with infrequent episodes 
of recurrent dislocation at the scapulohumeral joint and 
guarding of movement only at shoulder level or frequent 
episodes of recurrent dislocation of the scapulohumeral joint 
with guarding of all arm movements or malunion of the humerus 
with marked or moderate deformity.  Additionally, under DC 
5202, fibrous union of the humerus warrants a 40 percent 
evaluation for the minor arm, and a nonunion of the humerus 
(false flail joint) warrants a 50 percent evaluation for the 
minor arm.  Loss of the head of the humerus (flail shoulder) 
warrants a maximum 70 percent evaluation for the minor arm.  
Id.

DC 5202 contemplates impairment of humerus (major) with 
infrequent episodes of recurrent dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or frequent episodes of recurrent dislocation 
of the scapulohumeral joint (major) with guarding of all arm 
movements or malunion of the humerus with moderate or marked 
deformity.  38 C.F.R. § 4.71a, DC 5202.  After reviewing the 
relevant medical evidence, the Board finds that the next-
higher rating of 20 percent is not warranted under DC 5202.  
Historically, the Board notes that a June 2001 X-ray of the 
left shoulder was normal.  In addition, X-ray of the left 
shoulder taken in conjunction with the May 2003 examination 
did not reveal impairment or deformity of the humerus or 
dislocation at the scapulohumeral joint.  As neither VA 
examination nor accompanying radiological reports have 
disclosed fibrous union, nonunion, or loss of the humeral 
head, a higher rating under this DC is not warranted.  
Additionally, the Board has considered additional functional 
limitation, but finds that the veteran's disability picture 
is most nearly approximated by the current rating.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

In conclusion, while the evidence of record does reveal a 
painful left shoulder, the veteran's overall disability 
picture is not shown to be commensurate to the next-higher 20 
percent rating under DCs 5201-5010, even when considering 
additional functional limitation due to factors such as pain 
and weakness.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

B.  Status post prostate cancer

The veteran claims that an increased initial evaluation is 
warranted for his service-connected prostate cancer, status 
post prostatectomy, with urinary frequency.

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b).  Malignant neoplasms of 
the genitourinary system are rated under DC 7528.  Pursuant 
to these provisions, a 100 percent evaluation is warranted 
when the evidence indicates malignant neoplasms of the 
genitourinary system.  A "Note" to this DC section states 
that the rating of 100 percent will continue for six months 
following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction whichever is 
greater.  38 C.F.R. § 4.115(b), DC 7527 (2007).

The veteran has not undergone additional surgery or therapy 
for prostate cancer since his radical retropbuic 
prostatectomy in 1999.  The report of the May 2003 VA 
examination notes that the veteran is not currently being 
treated for the residuals of his prostate cancer.  Hence, the 
veteran's disability should be rated pursuant to the Note of 
DCs 7528 and 7527.  Id.  The Board notes that the veteran's 
residuals of prostate cancer are most appropriately evaluated 
in terms of voiding dysfunction, as there is no medical 
evidence of record indicative of renal dysfunction.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a (2007).

The veteran has been assigned a 20 percent rating based upon 
urinary frequency. His rating contemplates a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  38 C.F.R. § 4.115a.  The 
next-higher 40 percent rating is warranted for a daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night.  Additionally, a higher 30 
percent rating may be assigned for voiding dysfunction that 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times per day; or urinary tract infections 
where the evidence shows recurrent symptomatic infection 
requiring drainage and frequent hospitalization (greater than 
two times per year) and/or requiring continuous intensive 
management; or obstructive voiding with urinary retention 
requiring intermittent or continuous catheterization.  
38 C.F.R. § 4.115a.

Upon VA examination (QTC) in December 2002, the veteran 
reported he is incontinent and he does not require a pad or 
absorbent materials.  As the veteran deferred a rectal 
examination, the examiner stated that objective residuals of 
the veteran's prostate condition could not be determined at 
that time.  Upon VA examination (QTC) in May 2003, the 
veteran reported a urinary frequency of 5 times during the 
day and 2 times throughout the night.  He denied any problems 
starting urination and described his urination flow to be 
normal.  The veteran reported urinary incontinence, but he 
denied the use of any pads or absorbent material.  His PSA 
total was 0.0, which was within normal limits.  Comprehensive 
metabolic panel was also within normal limits.  

At the December 2003 RO hearing, the veteran reported 
urinating 2 times during the night and every couple of hours 
during the day while at his job.  Further, the veteran 
testified at the April 2007 Travel Board hearing that he 
urinated 2 times per night and every couple of hours during 
the day.  (T. at 11-12.)

Based on the foregoing, the Board finds that the veteran's 
status post prostate cancer is more nearly approximated by 
the current 20 percent evaluation.  Indeed, there is no lay 
or medical evidence of a daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  
Thus, the preponderance of the evidence is against an initial 
rating in excess of 20 percent based upon urinary frequency.

The Board has considered other potentially applicable DCs, to 
include evaluations based upon voiding dysfunction, 
obstructed voiding, and urinary tract infections. The lay and 
medical evidence, as described above, indicates that the 
veteran's urinary incontinence does not require the use of 
absorbent materials.  He has denied obstruction of urinary 
flow, and there is no evidence of catheterization during the 
appeal period.  As such, increased compensation based upon 
these potentially applicable diagnostic codes is not 
warranted.

In sum, the Board finds that a 20 percent evaluation for the 
veteran's service-connected status post prostate cancer is 
appropriate and that a higher evaluation is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



C.  Impotence

The veteran claims that an initial compensable rating is 
warranted for his service-connected impotence.

Impotence or erectile dysfunction has been rated 
noncompensable for the entire appeal period under DCs 7599-
7522.  Under DC 7522, deformity of the penis, with loss of 
erectile power, warrants a 20 percent evaluation and 
consideration of special monthly compensation.  The Board 
notes that there is no schedular rating for loss of erectile 
power alone.  In other words, loss of erectile power without 
penis deformity does not warrant a compensable rating (aside 
from the special monthly compensation, which has already been 
granted in this case). 38 C.F.R. § 4.115b, DC 7522 (2007).

The medical evidence of record reveals that the veteran's 
impotence is manifested by loss of erectile power without any 
evidence of penis deformity.  The veteran reported taking 
oral medication for treatment of his impotence.  Objectively, 
in the 2003 examination report, the examiner noted the 
veteran's penis and testicles were within normal limits.

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular 20 percent rating under DC 7522 are not more nearly 
approximated.  Indeed, there is no evidence of a deformity of 
the penis.  Special monthly compensation may be assigned for 
erectile dysfunction alone on the theory that it is analogous 
to the loss of a creative organ.  In this regard, the RO has 
already assigned special monthly compensation via the 
December 2001 rating decision, effective October 1, 2001.

After considering the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
initial compensable rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  A compensable 
schedular disability rating for impotence is therefore 
denied.

III.  Extraschedular ratings

Finally, the evidence does not reflect that the service-
connected disabilities (left shoulder, status post prostate 
cancer, and impotence) at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.    
Hence, assignment of extra-schedular evaluations under 38 
C.F.R. § 3.321 (2007) is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left shoulder disability with degenerative joint disease is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
status post prostate cancer is denied.

Entitlement to an initial compensable evaluation for 
impotence is denied.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  The veteran 
testified at the April 2007 Travel Board hearing that his 
service-connected discectomy at L4-5 had developed 
neurological manifestations.  (T. at 8-9.)  Indeed, the 
veteran testified that he had experienced numbness 
intermittently over the past 4 to 6 months.  As such, the 
Board would find useful a clinical opinion stating whether 
the veteran's current symptoms of numbness in his back are 
directly related to, or aggravated by, his service-connected 
discectomy at L4-5.  The Board also notes that the veteran 
was last examined in May 2003, prior to the regulation change 
affecting the rating schedule for disabilities of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003) (effective Sept. 26, 
2003).  VA's General Counsel has held that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran is 
competent to provide testimony that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As such, the Board finds that a VA examination should be 
accomplished prior to further appellate review.  38 U.S.C.A. 
§ 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination with the 
appropriate VA medical facility to 
determine the current nature and severity 
of the veteran's service-connected 
discectomy at L4-5.  

All necessary tests should be conducted, 
including the combined range of motion of 
the combined thoracolumbar spine.  The 
examiner is also asked to opine whether 
it is at least as likely as not (50 
percent or greater) that the veteran's 
neurological symptoms manifested by 
numbness in his back are secondary to, or 
aggravated by, the service-connected 
discectomy at L4-5.  Additionally, the 
examiner should state whether there is 
additional functional limitation due to 
factors such as pain, weakness, 
fatigability, or incoordination.  38 
C.F.R. §§ 4.40 and 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the examination 
report.  All signs and symptoms necessary 
for rating any spine disorder under the 
old and new rating criteria for the spine 
should be reported in detail.

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should indicate that 
such review was performed.  All opinions 
expressed should be accompanied by a 
complete rationale.

2.  Thereafter, readjudicate the issue on 
appeal and consider all evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


